Citation Nr: 0213182	
Decision Date: 09/30/02    Archive Date: 10/03/02

DOCKET NO.  01-00 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for tumors of the salivary 
glands due to exposure to ionizing radiation. 


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty form September 1942 to 
November 1945.  His claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a July 2000 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.

2.  The veteran was diagnosed as having benign tumors of the 
salivary glands in 1982, and no competent medical evidence 
relates such a disorder to the veteran's period of military 
service.


CONCLUSION OF LAW

Tumors of the salivary glands were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309, as amended by 67 Fed. 
Reg. 3612-3616 (Feb. 14, 2002), 3.311, as amended by 67 Fed. 
Reg. 3612-3616 (Jan. 25. 2002) (2001); 66 Fed. Reg. 45630-
45632 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.126(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

As a preliminary matter, the Board notes that on November 9, 
2000, the Veterans Claims Assistance Act of 2000 ("VCAA") 
was enacted.  Pub. L. No. 106-475, 114 Stat. 2096 (2000); see 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001).  The VCAA 
amended 38 U.S.C.A. § 5103 to clarify VA's duty to notify 
claimants and their representatives of any information that 
is necessary to substantiate the claim for benefits.  The 
VCAA also created 38 U.S.C.A. § 5103A, which codifies VA's 
duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  See also 66 Fed. Reg. 
45,620, 45,630-32 (Aug. 29, 2001) (to be codified at 38 
C.F.R. § 3.159). 

In this case, the Board finds that the RO has fundamentally 
complied with the duty-to-assist requirement of the VCAA.  
There does not appear to be any available outstanding medical 
records that are relevant to this appeal.  The Board observes 
that the veteran's service medical records may have been 
destroyed and are unavailable.  Therefore, VA is obligated to 
search for alternate forms of medical records.  Cuevas v. 
Principi, 3 Vet. App. 542 (1992).  In a June 2000 
administrative decision, the RO concluded that all avenues to 
obtain service medical records had been pursued and that 
further efforts would be futile.  The RO noted its attempt to 
retrieve service medical records from the National Personnel 
Records Center (NPRC).  That agency indicated that any 
requests should be submitted under M05 - fire-related case.  
Unfortunately, the veteran failed to provide the necessary 
information to search other sources.  In view of the attempts 
made by the RO to obtains these records, as well as their 
apparent unavailability, no further assistance to the veteran 
is required.  Necessary information might have been obtained 
at a hearing scheduled for December 2001; however, the 
veteran failed to appear with no explanation provided.  See 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (holding that, 
if a veteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence); see 
also VCAA at 2097-98 (stating that the efforts to obtain 
outstanding relevant records shall continue until the records 
are obtained unless it is reasonably certain that such 
records do not exist or that further efforts to obtain those 
records would be futile).  

The Board concludes, moreover, that the discussions in the 
July 2000 rating decision and the statement of the case 
issued in November 2000 have informed the veteran and his 
representative of the information and evidence necessary to 
warrant entitlement to the benefits sought.  In letters dated 
December 1999 and May 2000, the RO notified the veteran of 
the evidence he should obtain and which evidence VA would 
obtain.  The veteran has also been notified of the provisions 
of the VCAA.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Given that the actions by the RO and the Board 
reflect fundamental compliance with the newly enacted version 
of 38 U.S.C.A. § 5103, the Board finds that further 
development of the record is not necessary.  See also 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran are 
to be avoided).  The Board therefore finds that disposition 
of the veteran's claim at the present time is appropriate.

II.  Discussion

The veteran claims that tumors in his salivary glands are 
directly related to having been exposed to radiation while 
stationed off an island near Japan at the time the atomic 
bombs were dropped on Hiroshima and Nagasaki.  For the 
reasons set forth below, the Board finds that the 
preponderance of the evidence is against the veteran's claim.

Service connection for a condition claimed as due to 
radiation exposure can be established in one of three ways: 
(1) by demonstrating that the condition at issue is one of 
the types of cancer that are presumptively service connected 
under 38 U.S.C. § 1112(c) and 38 C.F.R. § 3.309; (2) by 
demonstrating direct service connection under 38 C.F.R. § 
3.303(d), a task that "includes the difficult burden of 
tracing causation to a condition or event during service",  
Combee v. Brown, 34 1039, 1043 (Fed. Cir. 1994); or (3) by 
demonstrating direct service connection under 38 C.F.R. § 
3.303(d), with the assistance of the procedural advantages 
prescribed in 38 C.F.R. § 3.311, if the condition at issue is 
one of the "radiogenic diseases" listed by the Secretary in 
§ 3.311(b).  See Ramey v. Brown, 9 Vet. App. 40, 44 (1996), 
aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 
1997).  This third route is essentially just another way of 
showing direct service connection but with certain added 
assistance by the Secretary in developing the facts pertinent 
to the claim. 

The Board notes that the first method of establishing service 
connection is not available to the veteran in this case, as 
his salivary gland tumors were benign, and thus not included 
under 38 U.S.C. § 1112(c) and 38 C.F.R. § 3.309.  The Board 
also finds that the procedural advantaged prescribed in 38 
C.F.R. § 3.311 are not available to the veteran because only 
salivary gland cancer is included in this regulation.  Again, 
the veteran's tumors have been diagnosed as a benign 
lymphoepithelial lesion.  Hence, the veteran's tumor is not a 
"radiogenic disease" under 38 C.F.R. § 3.311(b).  Under 
these circumstances, VA has no obligation to make an 
"assessment" of the radiation-exposure dose experienced by 
the veteran in service, nor is VA required to refer the case 
to the Under Secretary for Benefits for further consideration 
in accordance with 38 C.F.R. § 3.311(c); see Wandel v West, 
11 Vet. App. 200, 204-05 (1998). 

To prove his claim, therefore, the veteran has the onerous 
burden of showing that his tumors are related to service.  
Unfortunately, no such evidence has been submitted.  The 
veteran's tumor was first identified in 1982, approximately 
thirty-seven years after his separation from active duty.  VA 
medical records show that the veteran had a left 
submandibular salivary gland tumor removed in February 1982.  
A biopsy revealed that the tumor was benign.  The diagnosis 
was submaxillary gland resection - consistent with benign 
lymphoepithelial lesion (Mikulicz's disease).  In September 
1982, the veteran had a right submaxillary gland excised.  It 
was noted that comparison of the current pathological report 
of the right submaxillary gland was similar to that of the 
left submaxillary gland and in retrospect, the diagnosis of 
Mikulicz's disease was also made for the right gland that was 
removed.  The discharge diagnosis in September 1982 was 
Mikulicz's disease (benign lymphoepithelial lesions, 
submaxillary gland).  A May 1983 VA treatment report also 
noted the veteran's surgical history involving resection of 
both submandibular glands, one of which showed initial 
chronic sialoadenitis on the left and chronic sialoadenitis 
with possible Mikulicz' disease on the right.  None of these 
reports, however, includes a medical opinion concerning the 
etiology or date of onset of the tumor.  The Board has also 
reviewed VA treatment records dated from 1995 to 1999, none 
of which pertain to the disorder at issue.

The only evidence in support of the veteran's claim are his 
own lay statements.  The veteran has essentially maintained 
throughout this appeal that his salivary gland tumors are 
directly related to his having been exposed to ionizing 
radiation near Japan.  Nevertheless, despite the veteran's 
theory, as a layperson without medical expertise or training, 
his statements alone are insufficient to establish that his 
salivary gland tumors are related to radiation he may have 
been exposed to in service.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1991) (laypersons are not competent to render medical 
opinions).  Thus, the veteran's theory concerning the 
etiology of his tumors is of limited probative value, 
particularly in light of the medical evidence which fails to 
support his claim.  The Board has also reviewed an article 
from the Atomic Veterans Radiation News.  The Board notes, 
however, that this article does not pertain to this 
particular case.  See Libertine v. Brown, 9 Vet. App. 521, 
523 (1996); see also Beausoleil v. Brown, 8 Vet. App. 459, 
463 (1996).  

The Board also finds that a VA examination at this time would 
serve no useful purpose.  No service medical records are 
available for a VA examiner to review, and the veteran's 
tumor was first identified approximately thirty-seven years 
after his separation from active duty in 1945.  As such, any 
such opinion would be speculative at best.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of he result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for tumors of the salivary glands due to exposure 
to ionizing radiation.  Accordingly, there is not an 
approximate balance of positive and negative evidence to 
which the benefit-of-the-doubt standard applies.  VCAA, Pub. 
L. No. 106-475, 114 Stat. 2096, 2098-2099 (2000); see also 
Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001) 
(holding that the VCAA did not alter the benefit-of-the doubt 
doctrine).  Hence, the appeal is denied.




ORDER

The claim for service connection for tumors of the salivary 
glands due to exposure to ionizing radiation is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

